Citation Nr: 9912496	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative residuals, carcinoma of the lungs, currently 
evaluated as 50 percent disabling.

2.  Entitlement to service connection for anxiety, as 
secondary to service-connected lung condition.

3.  Entitlement to service connection for hypertension, as 
secondary to anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1958 to 
October 1967 and from January 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A February 1997 rating decision, in pertinent part, 
denied an increased disability rating for the veteran's lung 
condition.  An August 1998 rating decision, in pertinent 
part, denied service connection for anxiety and hypertension.

The issues of entitlement to service connection for anxiety 
and hypertension are the subjects of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his lung 
condition is plausible, and the RO has obtained sufficient 
evidence for correct disposition of this claim.

2.  The veteran's post-operative residuals of lung cancer 
consist of subjective complaints of dyspnea on exertion, 
pulmonary function tests showing FEV-1 ranging from 68 to 70 
percent and FEV-1/FVC ranging from 69 to 72 percent, with no 
local recurrence of cancer or metastasis. 


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for his lung condition, and VA 
has satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 50 
percent for post-operative residuals, carcinoma of the lungs, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6816 and 6819 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, and 4.97, Diagnostic Codes 6819, 
6843, and 6845 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A rating decision of September 1994 granted service 
connection for post-operative residuals of carcinoma of the 
lungs on a presumptive basis due to the veteran's herbicide 
exposure during the Vietnam War.  He had undergone right 
upper lobectomy in June 1978 for large cell bronchogenic 
carcinoma of the right lung.  He underwent left upper 
lobectomy with mediastinal lymph node dissection in September 
1992 for squamous cell carcinoma of the left upper lobe.  He 
also underwent partial resection of the left sixth rib due to 
questionable bone metastasis, but this was found to be 
benign.  This condition was evaluated under Diagnostic Code 
6819-6816 at 100 percent from October 1993 and at 50 percent 
from November 1994.

The veteran's VA treatment records covering the period 
October 1992 to September 1994 showed that he was doing well 
after the 1992 surgery.  He indicated that he had developed 
dyspnea with exertion since the surgery.  He underwent a VA 
physical examination in October 1994.  He complained of 
shortness of breath, tenderness over the left breast, and 
pain with prolonged sitting due to the rib resection.  He had 
no hemoptysis or recent weight loss.  His lungs were clear to 
percussion and auscultation.  There was no increase in the 
anterior-posterior diameter of the chest.  There was no 
clubbing of the fingers.  The veteran had not undergone 
chemotherapy or radiation treatment at any time for his lung 
cancer.  It was indicated that his disease was apparently in 
remission.  Pulmonary function tests (PFTs) showed FEV-1 
(forced expiratory volume in one second) was 74 percent of 
predicted, and FEV-1/FVC (forced expiratory volume in one 
second as percentage of forced vital capacity) was 74 percent 
of predicted.  Chest x-rays showed no acute cardio-pulmonary 
process.  The veteran's 50 percent disability rating was 
confirmed and continued.

In June 1996, the veteran filed a claim for an increased 
rating.  The RO obtained his VA records covering the period 
March 1995 to June 1996.  These records showed treatment for 
low back pain due to disc disease.  It was noted that 
magnetic resonance imaging (MRI) had shown a defect at C5-6.  
Chest x-rays showed no changes in the lungs, and there was no 
evidence of metastasis.  It was indicated that the veteran 
was doing well, and the physical examinations were normal.  
In May 1996, the veteran declined hospitalization for the 
lesions at C5-6 of questionable etiology.  

On October 17, 1996, the veteran underwent a VA physical 
examination.  He indicated that he had done well except for 
shortness of breath until earlier that year when he developed 
low back pain.  An extensive work-up was done to evaluate the 
possibility of metastasis to the vertebra and brain.  These 
tests were negative according to the bone scans, MRI reports, 
and x-ray reports dated from March to October 1996 and 
submitted to the RO with the examination report.  There was a 
2 x 2 centimeter mass in the left C5-6 neuroforaminal area, 
which was thought to most likely be a neurofibroma of a 
ganglion neuroma.  Recent chest x-rays had been negative.  
The veteran's primary complaint was back pain.  His second 
major complaint was shortness of breath since his second lung 
surgery.  He could walk perhaps 1-2 blocks before having to 
stop to regain his breath.  He had also had mild discomfort 
in the left lower chest since the second surgery, in the area 
where the rib was removed.  Upon examination, the veteran 
appeared short of breath with exertion, but in no acute 
distress.  He had somewhat increased anterior-posterior chest 
diameter with hyperresonance.  His lungs were clear with no 
rales, wheezes, or rhonchi.  PFTs showed FEV-1 of 68 percent 
of predicted and FEV-1/FVC of 69 percent of predicted.  

The RO obtained the veteran's VA records covering the period 
May to November 1996.  These records discussed the results of 
the bone scans and MRIs performed to rule out metastasis, 
which were negative as indicated above.  A February 1997 
rating decision, inter alia, denied an increased rating for 
the veteran's lung condition.  In his notice of disagreement, 
the veteran indicated that the decision should not be based 
entirely on the results of PFTs because these tests were 
conducted after 30-45 minutes of inactivity while waiting for 
the examination.  He stated that real life was different with 
activities such as walking or trying to do odd jobs around 
the house.  He then had shortness of breath and discomfort in 
his back and chest.  In his substantive appeal, he stated 
that he was very limited physically.  He had given up 
bowling, swimming, and doing odd jobs around the house.

The RO obtained the veteran's VA records covering the period 
May to July 1997.  These records showed no abnormal 
respiratory findings.  His cervical spine lesion was being 
observed.  Chest x-rays remained negative.  In June 1997, the 
veteran stated that he had constant fatigue, shortness of 
breath with walking a few blocks, especially with high 
humidity and heat, and occasional cough with clear sputum.

In February 1998, the veteran underwent a VA physical 
examination in connection with his hypertension claim.  It 
was noted that he had not had chemotherapy or radiation for 
his lung cancer.  He stated that he had dyspnea on exertion, 
which was precipitated by walking 1/2 to one block.  His lungs 
were clear to examination.

In an October 1998 statement, the veteran stated that 
although it was true that he had not undergone chemotherapy 
or radiation treatment for his lung cancer, such treatment 
had been recommended in 1992, but he underwent surgery 
instead.  The RO obtained the veteran's VA records covering 
the period March to December 1998.  PFTs in November 1998 
showed FEV-1 was 70 percent of predicted and FEV-1/FVC was 72 
percent of predicted.  Complete testing could not be done due 
to the veteran's poor tolerance with respect to complaints of 
coughing, dizziness, and discomfort.  There had been little 
change when compared to the 1996 PFTs.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased symptoms such as difficulty breathing.  He has, 
therefore, satisfied the initial burden of presenting a well-
grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no indication of additional medical 
records that the RO failed to obtain.  Sufficient medical 
evidence is of record to properly rate the veteran's service-
connected lung condition.  Therefore, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Although the 
evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disorder is the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (1998).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's service-connected lung condition is evaluated 
under Diagnostic Code 6819-6816.  During the pendency of this 
appeal, regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating respiratory diseases.  This amendment 
to the Schedule became effective October 7, 1996.  See 61 
Fed. Reg. 46720 through 46731 (September 5, 1996).  When a 
law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from October 7, 1996, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were in effect when the February 1997 
rating decision was made, and the RO adjudicated the 
appropriate disability rating for the veteran's service-
connected lung condition under both the old and the new 
regulations in that decision.  The Statement of the Case of 
April 1997, in conjunction with the Supplemental Statement of 
the Case of August 1998, provided notice to the veteran and 
his representative of the old and new regulations.  
Therefore, due process considerations have been fulfilled.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under the rating criteria for respiratory disorders in effect 
prior to October 7, 1996, Diagnostic Code 6816 was for 
lobectomy.  The veteran's current 50 percent disability 
rating was for residuals of bilateral lobectomy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6816 (1996).  The veteran is already 
receiving the maximum evaluation under that diagnostic code.  
The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  The assigned 50 percent 
disability rating for residuals of bilateral lobectomy 
encompasses a level of compensation for persistent pulmonary 
symptoms resulting from that surgery and for any impairment 
in earning capacity due to these symptoms.  There is a lack 
of entitlement under the law to a higher schedular 
evaluation.  

Under Diagnostic Code 6819 for new, malignant growths of the 
respiratory system, exclusive of skin growths, a 100 percent 
disability rating is assigned for two years following the 
cessation of surgical, x-ray, antineoplastic chemotherapy, or 
other therapeutic procedure.  At that point, if there had 
been no local recurrence or metastasis, the rating would be 
based on residuals.  The veteran's last surgery was in 
September 1992.  Since it has been more than two years since 
that surgery and there is no medical evidence of local 
recurrence or metastasis, an increased rating under 
Diagnostic Code 6819 is not warranted.  As for the residuals 
of the veteran's lung cancer, those are the basis for the 
award of a 50 percent disability rating for bilateral 
lobectomy.  Therefore, he could not be assigned another 
disability rating for his pulmonary symptoms.  See 38 C.F.R. 
§ 4.14 (1998) (evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is not 
allowed).  Accordingly, the Board concludes that the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 50 percent for the veteran's 
lung disorder under the rating criteria in effect prior to 
October 7, 1996. 

The amended regulations in 38 C.F.R. § 4.97 established more 
objective, unambiguous criteria for rating respiratory 
disorders.  61 Fed. Reg. 46720 through 46722 (September 5, 
1996).  The amended formula removed such subjective 
descriptors as mild, moderate, and severe, and provided 
rating criteria based, at least in part, on the results of 
pulmonary function tests.  Id.  Diagnostic Code 6816 for 
bilateral lobectomy was deleted, and the amended criteria 
evaluate all pulmonary post-surgical residuals under 
Diagnostic Code 6843 for post-surgical residuals according to 
the severity of restrictive lung disease based on the 
objective findings of PFTs.  61 Fed. Reg. 46726 (September 5, 
1996).  

Under the general rating formula for restrictive lung disease 
(Diagnostic Codes 6840 through 6845), a 30 percent disability 
rating is warranted for "FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 56 to 65 percent predicted."  
38 C.F.R. § 4.97, Diagnostic Code 6845 (1998).  The next 
highest rating of 60 percent is warranted for "FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit)."  Id.  The next highest rating of 
100 percent is warranted for FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent 
predicted, or; DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

PFTs in October 1996 showed FEV-1 of 68 percent of predicted 
and FEV-1/FVC of 69 percent of predicted.  PFTs in November 
1998 showed FEV-1 of 70 percent of predicted and FEV-1/FVC of 
72 percent of predicted.  These results fall within the 
criteria for a 30 percent disability rating under Diagnostic 
Code 6845.  Despite the veteran's argument that evaluation of 
his lung condition should not be based solely on PFTs, those 
are the only criteria provided in the rating schedule under 
the diagnostic codes pertinent to his disability.  Therefore, 
the preponderance of the evidence is also against assignment 
of a disability rating in excess of 50 percent for post-
surgical residuals from lobectomy under the rating criteria 
in effect from October 7, 1996.

Diagnostic Code 6819 still provides a 100 percent disability 
for malignant growths of the respiratory system, but this 
rating is now discontinued six months after cessation of 
surgical, x-ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  38 C.F.R. § 4.97, Diagnostic Code 
6819 (1998).  An evaluation is still based on residuals if 
there has been no local recurrence or metastasis.  As 
discussed above, the veteran is several years post surgical 
treatment for his lung cancer, and there is no medical 
evidence of local recurrence of the cancer or metastasis.  
Therefore, the criteria for an increased rating under 
Diagnostic Code 6819 have not been met.  As discussed above, 
the veteran has been assigned an evaluation for residual 
pulmonary impairment from this condition under the 
appropriate diagnostic code and cannot receive a separate 
rating for these symptoms. 

Therefore, the Board concludes that, regardless of which 
criteria are used to evaluate the veteran's claim, the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 50 percent for post-operative 
residuals of carcinoma of the lungs.  In this case, the old 
rating criteria are more favorable to the veteran's claim 
since they provided a 50 percent evaluation for residuals of 
bilateral lobectomy and the results of PFTs fall within the 
criteria for a 30 percent rating under the new regulations.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for post-operative residuals, carcinoma of the lungs, is 
denied.


REMAND

Additional evidentiary development is warranted on the 
veteran's claims for service connection for anxiety and 
hypertension.  

First, it appears from the claims file that not all of the 
veteran's VA treatment records have been obtained.  He 
maintains that he began receiving treatment for hypertension 
from the VA Medical Center in Richmond, Virginia, in April 
1991 and that he began receiving treatment for anxiety from 
the VA Medical Center in Bay Pines, Florida, in August 1992.  
There are no treatment records from Richmond associated with 
the claims file.  The RO did obtain hospitalization records 
from Bay Pines dated in August 1992, but the treatment 
records are dated from October 1992.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO 
must obtain the referenced VA records.

Second, it is necessary to obtain a medical opinion as to the 
etiology of the veteran's anxiety disorder.  He was provided 
a VA psychiatric examination in 1998, and the examiner 
concluded that the veteran's symptoms were consistent with 
generalized anxiety disorder, which was related to "the 
status of his health and his frustration with his medical 
treatment."  The veteran's various medical disorders, 
including lung cancer, gout, chronic obstructive pulmonary 
disease, borderline hypertension, and a neck tumor, were 
discussed in the report.  It is not clear from the examiner's 
opinion whether the veteran's anxiety disorder is proximately 
due to or the result of his service-connected lung cancer, as 
opposed to other nonservice-connected disorders.  The Board 
does not currently have sufficient information upon which to 
decide the veteran's claim.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 
(1993).

Accordingly, while the Board regrets the delay, these claims 
are REMANDED for the following:

1.  Request the veteran's medical records 
from the VA Medical Centers in Richmond, 
Virginia, for treatment since April 1991 
and from Bay Pines, Florida, for 
treatment from August to October 1992, to 
include all records maintained 
electronically, e.g., by computer, and on 
microfiche or paper.  Associate all 
requests and records received with the 
claims file.

2.  After obtaining as many of the above-
referenced VA records as possible, return 
the veteran's claims folder to the same 
examiner who conducted the psychiatric 
examination in February 1998 at the VA 
Medical Center in Bay Pines in order to 
obtain a medical opinion.  If the same 
examiner is unavailable, request that a 
qualified specialist review the claims 
folder.  The examiner is asked to 
indicate in the report that he or she has 
reviewed the claims file.

The examiner is asked to render an 
opinion as to whether it is as likely as 
not that the veteran's generalized 
anxiety disorder is proximately due to or 
the result of his service-connected lung 
cancer, as opposed to his nonservice-
connected medical disorders, or any other 
factors such as the life stressors 
detailed in the 1998 examination report.  
The medical rationale for all opinions 
expressed must be provided.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Readjudicate the veteran's claims for 
service connection for anxiety and 
hypertension, with consideration of any 
additional information developed upon 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, this case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until he is further informed; however, 
he is free to furnish additional evidence and argument to the 
RO while the case is in remand status.  Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  

The purpose of this remand is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of these claims as a result of this remand.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


